UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1086



VICTORIA LANE,

                                              Plaintiff - Appellant,

          versus


PATRICK MOBILE HOME PARK, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-03-4043)


Submitted:   April 27, 2005                   Decided:   May 4, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victoria Lane, Appellant Pro Se. Kathryn Malloy Cook, COOK AND
ROY, North Myrtle Beach, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Victoria   Lane   appeals    the   district   court’s    order

accepting the recommendation of the magistrate judge to dismiss

Lane’s complaint for lack of subject matter jurisdiction.          We have

reviewed the record and find no reversible error.          Accordingly,

while we grant Lane leave to proceed in forma pauperis on appeal,

we affirm on the reasoning of the district court.          See Lane v.

Patrick Mobile Home Park, Inc., No. CA-03-4043 (D.S.C. Dec. 9,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -